Jfourtlj Court of
                                    &m Sntonfo,

                                          March 27, 2014


                                       No. 04-13-00307-CR

                                         Nicholas Aranda,
                                             Appellant


                                                 v.



                                        The State of Texas,
                                             Appellee


                                Trial Court Case No. 2009CR10018B


                                         ORDER

      The Court has reviewed the record and briefs in this appeal and has determined thai oral
argument will not significantly aid it in determining the legal and factual issues presented in (he
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument arc denied, and the
cause is advanced for ON BRIEFS submission on May 6. 2014, to the following panel: Chief
Justice Stone, Justice Barnard, and Justice Chapa.       All parties will be notified of the Court's
decision in this appeal in accordance with TEX. R. App. P. 4fi.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. APP. P. 39.8. Such a motion should be filed within (en (10)
days from the date of this order.


       It is so ORDERED on March 27. 2014.



                                                              Catherine Stone. ChicfJustice


       IN WITNESS WHEREOF. I have hereunto set my hand imd a/fixed the seal o/lhe said
court on this March 27. 2014.